DETAILED ACTION

This office action is in response to application 16/571,411 and amendment filed on 09/25/2021.  Claims 21, 22, 24-41 remain pending in the application.

Examiner’s Amendment
 
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with William M. Fischer  on 11/29/2021.
The application has been amended as follows: 
Claim 22, line 1, delete “1” and insert --21--.
 Claim 24, line 1, delete “1” and insert --21--.
Claim 25, line 1, delete “1” and insert --21--.
Claim 26, line  1, delete “1” and insert --21--.

The changes correct claim dependency issue. A claim cannot depend on a canceled claim.

EXAMINER'S STATEMENT AS TO THE REASONS FOR ALLOWANCE
Claims 21, 22, 24-41 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance: the prior art of record does not teach or fairly suggest a combination of limitations of sampling at least a portion of the wireless signal received from a client device at a first, and at least a second, antenna of an antenna array; generating, based on the sampling, an arrival profile for the wireless signal; determining, based on the sampling, response signals for transmission by the first, and the at least a second, antenna; and transmitting the response signals to the client device, wherein the determining step comprises identifying a transmission timing sequence for the first, and the at least a second, antenna for the transmitting step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571)272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on (571)272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VUTHE SIEK/Primary Examiner, Art Unit 2851